EXHIBIT 10.2

AMENDMENT NO. 1 TO
SYNNEX CORPORATION
2014 EMPLOYEE STOCK PURCHASE PLAN
In accordance with Section 15 of the SYNNEX Corporation 2014 Employee Stock
Purchase Plan, as adopted (the “Plan”), the Plan is hereby amended as follows,
effective as of September 15, 2014:
1.    Section 2(g) is hereby amended in its entirety as follows.
“2(g) ‘Effective Date’ means January 1, 2015.”
2.    Section 4(a) is hereby amended in its entirety as follows.
“4(a) Unless otherwise determined by the Committee, four Offering Periods shall
commence in each calendar year. The Offering Periods shall consist of 3-month
periods, unless otherwise determined by the Committee, commencing on January 1,
April 1, July 1, and October 1 of each year. The first Offering Period shall
commence on January 1, 2015. The Committee may specify additional terms and
conditions that apply to an Offering, including, but not limited to, limits on
the number of shares purchasable by a Participant or by all Participants in the
aggregate during the Offering Period. In each case, such terms and conditions
shall be subject to the terms and conditions of the Plan and the requirements of
section 423 of the Code, including the requirement that all Eligible Employees
have the same rights and privileges. The Committee shall have the discretion to
provide for the automatic termination of an Offering following any Purchase Date
on which the Fair Market Value of a share of Stock is equal to or less than the
Fair Market Value of a share of Stock on the Offering Date, and for the
Participants in the terminated Offering to be automatically re-enrolled in a new
Offering that commences immediately after such Purchase Date.”
[The remainder of this page left intentionally blank.]



--------------------------------------------------------------------------------







To record the amendment of the Plan, SYNNEX Corporation has executed this
document this 15 day of September, 2014.
SYNNEX CORPORATION
By:         /s/    Simon Y. Leung
Title:     Senior Vice President, General Counsel and     Corporate Secretary





